WOODLEY, Presiding Judge.
The appellant was jointly indicted with one Stinson for burglary of a house occupied and controlled by J. B. Hutchens. Stinson applied for severance and the appellant pleaded guilty before a jury and was assessed a term of 4 years in the penitentiary. He appeals from such conviction.
The evidence introduced by the state showed that J. B. Hutchens was manager of the Golf Shop at the Hermann Park Golf Course; that about 2:30 A.M. on January 12, 1961, the appellant and Stin-son were found in the shop which had been broken into by jimmying or forcing open an outside door of the building and the entrance door to the Golf Shop.
Mr. Hutchens testified that he was not acquainted with appellant or with Stinson and did not give either of them permission to break into the Golf Shop.
The only issue for the jury was that of punishment.
No evidence was offered which manifested or raised an issue as to the innocence of the appellant. On the other hand, the evidence supported appellant’s plea of guilty and showed his guilt as charged, and the court properly instructed the jury to find him guilty. Richardson v. State, 164 Tex.Cr.R. 500, 300 S.W.2d 83, and authorities cited; and Gillies v. State, Tex.Cr.App., 346 S.W.2d 612, 88 A.L.R.2d 693.
No brief has been filed in appellant’s behalf.
No reversible error appearing, the judgment is affirmed.